Exhibit 10.13
 
SATISFACTION AND RELEASE AGREEMENT
 
THIS SATISFACTION AND RELEASE AGREEMENT (this “Agreement”) relating to Green
Energy Management Services Holdings, Inc., a Delaware corporation (the
“Company”), is made and entered into as of August 26, 2013, by and among the
Company, Mark Deleonardis (“MD”), Watz Enterprises, L.L.C. (“Watz”) and High
Street (“HS”) (each of the Company, MD, Watz and HS is referred to as a “Party”,
and together the “Parties”).
 
WHEREAS, MD, Watz and/or HS performed certain services (the “Services”) for, and
are or were a party to one or more agreements (collectively, the “Agreements”)
with, the Company and/or Green Energy Management Services, Inc., a Delaware
corporation and a wholly owned subsidiary of the Company (“GEM”);
 
WHEREAS, the Company and/or GEM may owe to MD, Watz and/or HS certain
consideration in relation to the Services (the “Payments”) and MD, Watz and/or
HS may have certain potential claims against the Company and/or GEM relating to
the Services (collectively, the “Services Claims”);
 
WHEREAS, the Company and/or GEM may owe to MD, Watz and/or HS certain
consideration in relation to the Agreements and MD, Watz and/or HS may have
certain potential claims against the Company and/or GEM relating to the
Agreements (collectively, the “Claims”);
 
WHEREAS, the Company, MD, Watz and HS settled and resolved all Services Claims
between them relating to the Company, MD, Watz, HS, the Services and/or Payments
pursuant to that certain Satisfaction and Release Agreement, dated on or about
the date hereof; and
 
WHEREAS, the Company, MD, Watz and HS now wish to settle and resolve all
disputes and potential differences between them relating to the Company, MD,
Watz, HS and/or the Agreements.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for such other good and valuable consideration agreed to by the
Parties, the Parties do hereby agree as of the date of this Agreement as
follows:
 
1.           MD, Watz and HS agree (i) to waive any and all of their and MD
Parties’ (as defined below) Claims against the Company Parties (as defined
below), (ii) to surrender to the Company 1,000,000 shares of the Company’s
common stock owned by them (the “Shares”), and (iii) that all Agreements shall
be considered null, void and no longer in effect, and the Company agrees to pay
to MD a sum of $42,000 within sixty (60) days of the date of this Agreement (the
“MD Payment”).
 
Notwithstanding the foregoing, the Parties further agree that (x) the Company’s
obligation to make the MD Payment is conditional on MD returning the Shares
prior to the MD Payment being made to MD and (y) the Shares will be immediately
canceled as of the date that the MD Payment is made.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           As of the date of this Agreement, MD, and each of his heirs,
executors, administrators, predecessors, successors, assigns, affiliates,
parents, subsidiaries, officers, directors, representatives, employees,
associated persons, agents, contractors, stockholders and attorneys (including,
without limitation, Watz and HS, and their members, shareholders, officers,
directors, employees, affiliates, associated persons, agents, contractors and
attorneys), and all persons acting by, through and under each of them
(collectively, the “MD Parties”), hereby forever release and discharge the
Company Parties as follows:
 
(a)           The MD Parties, individually and collectively, hereby release and
discharge the Company Parties, individually and collectively, from any and all
liability, actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements (including, without limitation, the Agreements),
promises, variances, trespasses, damages, judgments, extents, executions, claims
(including, without limitation, the Claims), counterclaims and demands of
whatever nature and kind, in law, admiralty or equity, which the MD Parties,
individually or collectively, ever had, now have or hereafter can, shall or may
have against the Company Parties by reason of any matter, cause or thing
whatsoever from the beginning of time to the date hereof; provided that nothing
contained herein shall be deemed to effect a release of the Company’s obligation
to make the MD Payment, provided that the Shares are surrendered to the Company
prior to the MD Payment being made.
 
For purposes of this Agreement, the “Company Parties” shall mean the Company,
GEM, and each of their heirs, executors, administrators, predecessors,
successors, assigns, affiliates, parents, subsidiaries, officers, directors,
representatives, employees, associated persons, agents, contractors and
attorneys, and all persons acting by, through and under each of them.
 
(b)           The MD Parties, and each of them, acknowledge that they, or any of
them, may hereafter discover claims or facts now unknown or unsuspected, or in
addition to, or different from, those which the releasing parties now know or
believe to be true with respect to this Agreement.  Nevertheless, except as
otherwise set forth in this Agreement, the MD Parties, and each of them, intend
by this Agreement to release fully, finally, and forever all claims (including,
without limitation, the Amounts and the Claims) released hereby.  Accordingly,
this Agreement shall remain in full force as a complete release of such claims
notwithstanding the discovery of existence of any such additional or different
claims or facts before or after the date of this Agreement.
 
(c)           The MD Parties agree and acknowledge that all Agreements have been
terminated.
 
(d)           The MD Parties have not commenced or prosecuted and will not
commence or prosecute any action or proceeding for the recovery of damages or
for any form of equitable relief, declaratory relief or any other form of action
or proceeding or arbitration against the Company Parties based upon the claims
released in this Agreement.  This Agreement shall constitute a judicial bar to
the institution of any such action against the MD Parties or any party.
 
(e)           The MD Parties shall not, and shall cause the other MD Parties not
to, disparage the Company Parties.
 
 
2

--------------------------------------------------------------------------------

 


3.           This Agreement may be executed in multiple counterparts, each one
of which shall be deemed an original, but all of which shall be considered
together as one and the same instrument.  Delivery of an executed counterpart of
this Agreement may be made by facsimile or other electronic transmission.  Any
such counterpart or signature pages sent by facsimile or other electronic
transmission shall be deemed to be written and signed originals for all
purposes, and copies of this Agreement containing one or more signature pages
that have been delivered by facsimile or other electronic transmission shall
constitute enforceable original documents.  As used in this Agreement, the term
“electronic transmission” means and refers to any form of communication not
directly involving the physical transmission of paper that creates a record that
may be retained, retrieved and reviewed by a recipient of the communication, and
that may be directly reproduced in paper form by such a recipient through an
automated process.
 
4.           This Agreement and any questions concerning its validity,
construction or performance shall be governed by the laws of the State of New
York, without regard to any state’s choice of law provisions.
 
5.           Courts within the Borough of Manhattan, State of New York, will
have jurisdiction over all disputes between the parties arising out of or
relating to this Agreement.  In connection with any such dispute, each party
consents to and agrees to submit to the jurisdiction of courts within the
Borough of Manhattan, State of New York, and waives, and agrees not to assert,
any claim that (i) it is not personally subject to the jurisdiction of such
courts, (ii) it and its property is immune from any legal process issued by such
courts or (iii) any litigation commenced in such courts is brought in an
inconvenient forum.
 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
 
 

 
GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.
         
 
By:
/s/ John Tabacco       Name: John Tabacco     Title:  Chief Executive Officer
and President  

 

 
MARK DELEONARDIS
               
 
   

 

 
WATZ ENTERPRISES, L.L.C.
         
 
By:
/s/ Mark Deleonardis     Name: Mark Deleonardis     Title:   Managing Member  

 

 
HIGH STREET
         
 
By:
/s/ Mark Deleonardis     Name: Mark Deleonardis     Title:  Authorized Signatory
 

 
 
4

--------------------------------------------------------------------------------